           Case 2:19-cr-00071-JAD-NJK Document 153 Filed 02/02/21 Page 1 of 2




     THOMAS A. ERICSSON, ESQ.
 1   Nevada Bar No. 4982
 2   ORONOZ & ERICSSON, LLC
     1050 Indigo Drive, Suite 120
 3   Las Vegas, Nevada 89145
     Telephone: (702) 878-2889
 4   Facsimile: (702) 522-1542
     tom@oronozlawyers.com
 5
     Attorney for Heather Eagle
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                     DISTRICT OF NEVADA
 9
10                                                )
                                                  )
11                                                )
     UNITED STATES OF AMERICA,                    )   CASE NO: 2:19-cr-071-JAD-NJK-4
12              Plaintiff,                        )
                                                  )   ORDER  GRANTING
                                                      STIPULATION  ANDPARTIES'
                                                                       ORDER TO
13                                                )   ALLOW   DEFENDANT TO TRAVEL
                                                      STIPULATION ALLOWING
                   vs.                            )
                                                  )   DEFENDANT TO TRAVEL
14
     HEATHER EAGLE,                               )
15                                                )
                   Defendant.                     )
16                                                )
                                                  )
17                                                )
                                                  )
18
19          IT IS HEREBY STIPULATED AND AGREED, by and between CHRISTOPHER

20   BURTON, Assistant United States Attorney, and THOMAS A. ERICSSON, ESQ., counsel

21   for HEATHER EAGLE, that Ms. Eagle be allowed to travel to the state of Georgia from

22   Friday, February 5, 2021, through Monday, February 8, 2021.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///



                                                 1
           Case 2:19-cr-00071-JAD-NJK Document 153 Filed 02/02/21 Page 2 of 2




 1          Ms. Eagle will return to Nevada on or before Monday, February 8, 2021. Pretrial
 2   Services has contacted both Ms.
 3
 4
 5   DATED: February 1, 2021
 6
 7   Respectfully submitted,
 8
     /s/ Thomas A. Ericsson, Esq.                       /s/ Christopher Burton
 9
     THOMAS A. ERICSSON, ESQ.                           CHRISTOPHER BURTON, ESQ.
10   1050 Indigo Drive, Suite 120                       501 Las Vegas Boulevard, South,
     Las Vegas, Nevada 89145                            Suite 1100
11   Counsel for Heather Eagle                          Las Vegas, Nevada 89101
                                                        Counsel for the United States of America
12
13
14
                                                IT IS SO ORDERED.
15
16                                             ________________________________________
                                                UNITED STATES MAGISTRATE JUDGE
17
18                                                         2nd day of ____________,
                                                                       February
                                                DATED this _____                    2021.
19
20
21
22
23
24
25
26
27
28


                                                  2
